PD-1093-15                                                    PD-1093-15
                                                                        COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
August 25, 2015                                                       Transmitted 8/21/2015 12:41:03 PM
                                                                         Accepted 8/25/2015 4:14:36 PM
                                                                                         ABEL ACOSTA
                                 PD-_______________                                              CLERK
                     IN THE COURT OF CRIMINAL APPEALS
                             OF THE STATE OF TEXAS
                            (Appeal No. 10-14-00201-CR)


  YALANDA RENEE LIND,                                               Appellant
  v.
  THE STATE OF TEXAS                                                Appellee


    APPELLANT’S MOTION TO EXTEND TIME FOR FILING A PETITION
                  FOR DISCRETIONARY REVIEW
  TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

          NOW COMES YALANDA RENEE LIND, Appellant, by and through

  undersigned counsel, pursuant to Rules 68.2(c) and 10.5 of the Texas Rules of

  Appellate Procedure and requests that this Court grant Appellant a 30-day extension

  for filing a Petition for Discretionary Review (“PDR”) herein, and for cause would

  show as follows.

          The Tenth Court of Appeals issued its opinion, affirming Appellant’s

  conviction and sentence on July 23, 2015. Appellant’s PDR is presently due August

  24, 2014.

          Appellant was apparently hospitalized and did not advise that she wished to

  have a PDR filed until August 6, 2015. Counsel just finished appellate briefs in State
of Texas v. Robert Kenneth Peters, Appeal No. 10-15-00151-CR in the Tenth Court

of Appeals, and United States v. Hector Hipolito-Valerio, Appeal No. 15-50418 in

the Fifth Circuit. Counsel thus has not had time to complete the PDR herein.

        No previous extensions have been requested.

        WHEREFORE, PREMISES CONSIDERED, undersigned counsel requests

that the filing deadline for a PDR in this matter be extended through September 23,

2015.




                                      Respectfully submitted,

                                      /s/ John A. Kuchera
                                      John A. Kuchera
                                      210 N. 6th St.
                                      Waco, Texas 76701
                                      (254) 754-3075
                                      (254) 756-2193 (facsimile)
                                      SBN 00792137
                                      johnkuchera@210law.com
                                      Attorney for Appellant
                              Certificate of Service

I certify that on the 21st day of August, 2015, I electronically filed the foregoing
with the TexFile system. A paper copy was mailed to:

Mr. Gabriel Price
Assistant District Attorney
219 N. 6th St., Suite 219
Waco, TX 76701



                                      /s/ John A. Kuchera
                                      John A. Kuchera